UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September23, 2013 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 1-34240 33-0846191 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On September 23, 2013, the Compensation Committee of the Board of Directors (the “Compensation Committee”) of Collectors Universe, Inc. (the “Company”) approved and, pursuant to that approval, the Company and Robert G. Deuster, its Chief Executive Officer, have entered into a First Amendment to Employment Agreement (the “Amendment Agreement”), which extends the term of his existing Employment Agreement for one year to October15, 2014.The foregoing description of the Amendment Agreement is qualified in its entirety by reference to the copy of that Agreement which is attached hereto as Exhibit10.99. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e)Adoption or Commencement of Executive Officer Compensatory Plan or Arrangement. On September23, 2013, the Compensation Committee approved an increase in the base salary of David G. Hall, the Company’s President and Chief Operating Officer, by $50,000 from $450,000 per year to $500,000 per year.That increase is effective on October1, 2013. ITEM9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed as part of this report: Exhibit No. Description of Exhibit First Amendment to Employment Agreement dated as of September 23, 2013 extending the term of the Company’s Employment Agreement with Robert G. Deuster. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLLECTORS UNIVERSE, INC. Dated: September26, 2013 By: /s/JOSEPH J. WALLACE Joseph J. Wallace, Chief Financial Officer S-1 EXHIBIT INDEX Exhibit No. Description of Exhibit First Amendment to Employment Agreement dated as of September 23, 2013 extending the term of the Company’s Employment Agreement with Robert G. Deuster. E-1
